Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 6, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160012
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  HASSAN M. AHMAD,                                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160012
                                                                    COA: 341299
                                                                    Court of Claims: 17-000170-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 20, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the documents sought by the plaintiff are within the definition of “public
  record” in § 2(i) of the Freedom of Information Act (FOIA), MCL 15.232(i). The time
  allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.

        BERNSTEIN, J., did not participate due to a familial relationship.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 6, 2020
           s0303
                                                                               Clerk